COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Alston and Senior Judge Annunziata
UNPUBLISHED



              WILLIAM BENTLEY
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1579-18-3                                          PER CURIAM
                                                                                  MARCH 5, 2019
              CITY OF ROANOKE DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                            William N. Alexander, II, Judge

                               (Joseph F. Vannoy, on brief), for appellant. Appellant submitting
                               on brief.

                               (Daniel J. Callaghan, City Attorney; Heather P. Ferguson, Assistant
                               City Attorney; L. Brad Braford, Guardian ad litem for the minor
                               child, on brief), for appellee. Appellee and Guardian ad litem
                               submitting on brief.


                     William Bentley (father) appeals an order terminating his parental rights to his child and

              approving the foster care goal of adoption. Father argues that the trial court erred in terminating his

              parental rights because “the evidence was insufficient to support termination.” Upon reviewing the

              record and briefs of the parties, we conclude that the circuit court did not err. Accordingly, we

              affirm the decision of the circuit court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cty. Dep’t of

Human Servs., 63 Va. App. 157, 168 (2014)).

       Father and Ciera Wright (mother) are the biological parents to a child born in October

2015. The City of Roanoke Department of Social Services (the Department) first became

involved with this child in late December 2015, when it received a report that mother left the

child and the child’s two-year-old sibling alone in the apartment while mother did laundry in a

different building.2 While offering ongoing services to the family, the Department became

concerned about acts of domestic violence between mother and father and their abuse of illegal

drugs. The Department developed a safety plan that prevented mother and father from having

contact with one another while the child was present. The Department referred father to a

domestic violence alternative program, which he did not attend. The Department also tried to

help mother with medication management and counseling, but mother did not attend

appointments or return phone calls.

       On April 26, 2016, mother relocated and did not provide a viable address to the

Department. However, on July 13, 2016, the Department learned that mother and father were

living together, and they continued to have domestic violence issues between them. Mother and


       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record for purposes of resolving the issues raised by appellant. Evidence
and factual findings below that are necessary to address the assignments of error are included in
this opinion. Consequently, “[t]o the extent that this opinion mentions facts found in the sealed
record, we unseal only those specific facts, finding them relevant to the decision in this case.
The remainder of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va.
283, 288 n.1 (2017).
       2
           Father is not the biological parent to the child’s sibling.
                                                   -2-
father continued to engage in altercations, which required police intervention at times. The

Department assisted mother in moving to her own apartment.

       On several occasions, mother reported to the Department that father was selling drugs.

Both mother and father tested positive for marijuana, and the Department believed that mother’s

drug use was “linked to her relationship” with father.

       The Department sought to remove the child from mother’s custody after she was

non-compliant with mental health services and said, “Mentally, I don’t feel good.” In addition,

the Department was concerned about the instability of mother’s housing and that there was an

“imminent threat of losing electricity due to non-payment.” The Department did not consider

father as a viable placement because he did not attend the domestic violence program and he was

living with his mother, who engaged in physical altercations with mother. On August 31, 2016,

the City of Roanoke Juvenile and Domestic Relations District Court (the JDR court) entered an

emergency removal order.

       On September 2, 2016, the JDR court entered a preliminary removal order and

adjudicated that the child was abused or neglected. On October 31, 2016, the JDR court entered

a dispositional order. Father did not appeal that order or the JDR court’s abuse and neglect

finding.

       Both the paternal grandmother and the paternal grandfather and his wife filed petitions

for custody of the child. The Department did not recommend placement of the child with the

paternal grandmother due to concerns that she did not report that father and her boyfriend lived

with her in the home, her medical issues, her alcohol consumption, her use of cigarettes, the lack

of cleanliness in the home, and her financial inability to care for the child. On the other hand, the

Department recommended placement of the child with the paternal grandfather and his wife.

The home of the paternal grandfather and his wife was clean, and they were financially able to

                                                -3-
care for the child. They did not have any medical issues that would affect their ability to care for

the child.

        On November 22, 2016, the JDR court transferred legal and physical custody of the child

to the paternal grandfather and his wife. On February 2, 2017, however, the paternal

grandfather’s wife contacted the Department because father had physically assaulted the paternal

grandfather and mother had verbally assaulted him. On February 13, 2017, the paternal

grandfather and his wife moved to be relieved of custody because “[t]he parents of [the] child

[were] causing alot [sic] of trouble.” On February 15, 2017, the paternal grandfather and his

wife entered into an entrustment agreement with the Department, and the child was returned to

foster care. On March 30, 2017, the JDR court granted the request of the paternal grandfather

and his wife to be relieved of custody and transferred custody of the child back to the

Department.

        After the child returned to foster care, the Department explained to father what actions he

needed to take to accomplish the goal of return home. The Department required father to

maintain contact with the agency and comply with its requirements. Father had to complete a

substance abuse evaluation and follow through with all recommendations. Father had to comply

with random drug screens and remain sober. Father had to obtain and maintain employment and

stable housing outside of his mother’s house, which previously had been determined not to be an

appropriate placement. Father had to participate in domestic violence counseling and parenting

classes. He also had to attend all visitations, which he consistently did until May 2017.

        In April 2017, mother and father attended a domestic violence counseling session, but

father left the session following several verbal altercations with mother. Father never returned




                                                -4-
for counseling. On May 10, 2017, mother obtained a protective order against father.3 The

protective order included the child. Subsequently, father told the Department that he preferred

for the child to be returned to mother’s care, so he would not participate in the foster care plan.

At that time, father had not obtained verifiable employment or a separate home from his

mother’s house. Aside from the one meeting in April 2017, father had not participated in

domestic violence counseling or parenting classes. The Department told father to contact them if

he decided he wanted to participate in services, but he did not do so. Meanwhile, the Department

provided numerous services to mother and, since she had complied with those services, the

Department started to offer her community and overnight visitations.

       Beginning in late July 2017, however, the Department noticed that mother was

“devolving” because she would call the Department “hysterically crying” and reported

conflicting information. The Department learned that mother was no longer employed and that

she could not afford utilities or food. Furthermore, the Department learned that father continued

to visit mother and stay at her house, despite the protective order. Mother also refused to take a

drug test, until the JDR court ordered her to submit to a hair follicle test. Mother tested positive

for marijuana and cocaine, and when she gave birth to her youngest child in September 2017,

that child tested positive for marijuana exposure. As a result of mother’s positive drug tests, the

Department stopped the trial home transition, and all visitations returned to the office.

       On November 21, 2017, the JDR court held a permanency planning hearing. The JDR

court subsequently entered orders terminating father’s parental rights and approving the foster

care goal of adoption. Father appealed those orders to the circuit court.




       3
         After the birth of her youngest child in September 2017, mother sought to dismiss the
protective order against father.
                                                -5-
       On August 22, 2018, mother signed an entrustment agreement and voluntarily

surrendered legal custody of the child to the Department. On the same day, the parties appeared

before the circuit court for father’s appeal of the JDR court orders. The Department presented

evidence that father had not completed any of the required services. In addition, the social

worker testified that when the child first entered foster care, the child had a “smokers cough” that

was “real raspy” and was from second-hand cigarette smoke. The child’s cough improved over

time. The social worker testified that the child was “a very bright child” and had met all of the

developmental milestones. The child was thriving and “doing beautifully” in foster care.

       Father testified about what he had done while the child was in foster care. He still lived

with his mother, but was looking for his own place. He stated that he had been working full-time

for four months, which was the longest that he had ever held a job. Father admitted that he had

not attended parenting classes, but was “trying to sign up” for them. He explained that he

thought that mother was in a “better state” to care for the child than he was, and he was surprised

that she signed the entrustment agreement. He asked the circuit court to give him “enough time

to get [his] stuff together,” so he could have custody of the child. He estimated that he would

need seven months to do so.

       On cross-examination, father stated that he and mother had not been a couple for

“months.” He acknowledged that in the past, he had obtained two protective orders against her,

and she had obtained four protective orders against him. He admitted that he sought the

protective orders against mother because she was “wild” and “violent.” He also acknowledged

that on June 22, 2018, he was placed on the therapeutic docket for one year, and the court

ordered him to participate in therapeutic services with Blue Ridge Behavioral Healthcare due to a

charge of assault and battery against mother. He had not participated in any domestic violence

counseling as of the date of the circuit court hearing.

                                                -6-
       After hearing all of the evidence and arguments, the circuit court terminated father’s

parental rights under Code § 16.1-283(B) and (C)(2) and approved the goal of adoption. On

September 6, 2018, the circuit court entered orders memorializing its rulings. This appeal

followed.

                                            ANALYSIS

       Father argues that the circuit court erred in finding that the evidence was sufficient to

support the termination of his parental rights.

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cty. Dep’t of Family Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cty. Dep’t

of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cty.

Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       The circuit court terminated father’s parental rights under Code § 16.1-283(B) and (C)(2).

Code § 16.1-283(C)(2) states that a court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

       “[S]ubsection C termination decisions hinge not so much on the magnitude of the

problem that created the original danger to the child, but on the demonstrated failure of the




                                                  -7-
parent to make reasonable changes.” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257,

271 (2005).

        Father contends that he had made progress toward having the child placed with him. The

Department reviewed with father what he needed to accomplish to achieve the goal of “return

home.” Contrary to father’s arguments, the evidence proved that father had not substantially

remedied the conditions that led to the child’s continued placement in foster care. Father had not

obtained his own housing and still lived at his mother’s house, which the Department had

determined was not a suitable placement for the child. Father had started a job only four months

before the circuit court hearing, although the Department had specified more than a year earlier

that father had to secure employment. Father had not participated in domestic violence

counseling or parenting classes. At trial, he testified that he was “trying” to sign up for parenting

classes, but had not yet done so.

        Father asked the court for seven additional months to complete the Department’s

requirements, even though the child had been in foster care for approximately two years. Code

§ 16.1-283(C)(2) requires parents to remedy the conditions “within a reasonable period of time

not to exceed 12 months.” The circuit court stated that father had “had the chance” to remedy

the situation, but had failed to do so. The circuit court held that it was “just too late” for father to

say now that he wanted to participate in the services because he had “had at least twelve months

to take care of the problems.” “Code § 16.1-283(C)(2)’s twelve-month time limit ‘was designed

to prevent an indeterminate state of foster care “drift” and to encourage timeliness by the courts

and social services in addressing the circumstances that resulted in the foster care placement.’”

Thach, 63 Va. App. at 171 (quoting L.G. v. Amherst Cty. Dep’t of Soc. Servs., 41 Va. App. 51,

56 (2003)).




                                                 -8-
       The Department presented evidence that the child was doing well in foster care. The

child had met all of the developmental milestones and was “thriving.” “It is clearly not in the

best interests of a child to spend a lengthy period of time waiting to find out when, or even if, a

parent will be capable of resuming his [or her] responsibilities.” Tackett v. Arlington Cty. Dep’t

of Human Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v. Halifax Cty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990)).

       Considering the totality of the evidence, the circuit court did not err in terminating

father’s parental rights under Code § 16.1-283(C)(2).

       “When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if

so, we need not address the other grounds.” Kilby v. Culpeper Cty. Dep’t of Soc. Servs., 55
Va. App. 106, 108 n.1 (2009); see also Fields v. Dinwiddie Cty. Dep’t of Soc. Servs., 46
Va. App. 1, 8 (2005) (the Court affirmed termination of parental rights under one subsection of

Code § 16.1-283 and did not need to address termination of parental rights pursuant to another

subsection). Therefore, we will not consider whether the circuit court erred in terminating

father’s parental rights pursuant to Code § 16.1-283(B).

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                            Affirmed.




                                                 -9-